Citation Nr: 0430995	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left leg disability, 
including residuals of a fractured left tibia and fibula and 
osteomyelitis.  


REPRESENTATION

Appellant represented by:	Eugene A. Goreta, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from November 1975 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2000 and December 2002, the Board remanded the case 
to the RO for further development.  In a January 2004 
decision, the Board found that new and material evidence had 
been submitted and reopened the claim for service connection 
for a left leg disability, including residuals of a fractured 
left tibia and fibula and osteomyelitis.  The issue was then 
remanded to the RO for additional development, including 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), and consideration of the matter on a de novo basis.  
The case has now been returned to the Board for appellate 
review.  

A motion to advance this case on the Board's docket was 
granted by the Board in November 2003, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Clear and unmistakable evidence shows that the veteran's 
residuals of a fracture of the left tibia and fibula, and 
chronic osteomyelitis, preexisted his active military 
service.  

3.  Clear and unmistakable evidence shows that the veteran's 
residuals of a fracture of the left tibia and fibula, and 
chronic osteomyelitis, were not chronically aggravated by his 
active military service beyond normal progression.  

CONCLUSION OF LAW

A left leg disability, including residuals of a fractured 
left tibia and fibula and osteomyelitis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1111, 1132, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  



Duty to Notify

A VA letter issued in April 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  Here, the veteran's 
new and material evidence claim was initially adjudicated 
before the VCAA was enacted, and the claim was eventually 
reopened by the Board in January 2004.  Subsequently, the 
Board remanded the claim for appropriate VCAA notice and this 
letter was sent by the RO in April 2004.  After the letter 
was issued the claim for service connection was adjudicated 
on a de novo basis by the RO in a June 2004 Supplemental 
Statement of the Case.  Accordingly, the Board finds that 
there has been no Pelegrini II violation in this case.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  The 
appropriate medical opinion has also been obtained.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issues addressed in 
this decision.  The veteran provided personal testimony at a 
hearing before a Veterans Law Judge in July 2003.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to the issue 
addressed in this decision.  

II.  Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (204).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).  

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed. 
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  

The Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that a higher court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A dismissal order from The Christ Hospital, dated in March 
1972, indicated that the veteran underwent a left medial 
meniscectomy.  

The veteran's service medical records reflect that, upon 
entrance examination on November 10, 1975, his lower 
extremities were reported to be normal, except for a six-inch 
scar on the left lower leg.  In his Report of Medical 
History, completed at the time of his entrance examination, 
the veteran stated that cartilage had been removed from his 
left knee in 1968.  On November 19, 1975, the veteran twisted 
his left leg while carrying full gear coming down a flight of 
stairs.  A diagnosis of cellulitis of the left leg was 
recorded.  On November 20, 1975, nine days after his entry on 
active duty, he was placed in a medical hold status, pending 
a medical board evaluation, due to osteomyelitis associated 
with old malunion of fractures of the left tibia and fibula.  

Records from Cincinnati General Hospital dated in 1976 and 
1977 indicated that the veteran had chronic osteomyelitis of 
the left tibia with an acute exacerbation.  He had been hit 
by a car in 1969 and sustained a fracture of the tibia.  He 
had an infection and underwent placement of a Lottes nail and 
reverse sliding bone graft in 1971.  Since that time, he had 
had recurrent bouts of flare-ups of osteomyelitis.  

On a June 1976 Report of Medical History, the veteran 
reported that he had been unable to travel following VA 
hospital discharge in December 1975 until January 1976 when 
he had been hospitalized at Clermont County Hospital for 
possible re-fracture and a ruptured spleen.  He had been 
transferred to Wright-Patterson Air Force Base (AFB) Hospital 
from January 1-28, 1976.  He also reported treatment at Our 
Lady of Mercy Hospital from February 2-20, 1976, at Fort Knox 
from February 25-28, 1976, at Cincinnati General Hospital 
from March 10, 1976 to June 25, 1976, and at Wright Patterson 
on June 27 and 28, 1976.  He had osteomyelitis from an old 
fracture of the left tibia and fibula with Lottes nail 
placement and open wound drainage.  

A medical board evaluation summary, dated July 16, 1976, 
notes as history of the veteran's illness, that the veteran 
had enlisted in the military, but had been unable to train 
because of pain in the left leg.  It was noted that his 
admission to a VA medical facility on December 4, 1975 had 
been for treatment of drainage from the left leg.  The 
veteran reported that he had been admitted to Wright-
Patterson AFB hospital on January 1, 1976 for a painful knee, 
with a diagnosis of possible ruptured knee.  He indicated 
that he had been subsequently seen at Cincinnati General, 
Jewish General and Walson Army hospitals for treatment of 
drainage from his left leg.  The diagnoses were malunion of 
fractures, left tibia and fibula, injury sustained in 1968; 
chronic osteomyelitis of the left tibia; and retained Lottes 
nail, left tibia.  

A letter from the Cincinnati, Ohio VA hospital, dated April 
12, 1976, indicated that the veteran had been hospitalized on 
December 4, 1975, and released from the hospital on December 
7, 1975.  A December 1975 X-ray showed a previous fracture to 
the shaft of both the tibia and the fibula approximately 10 
centimeters from the ankle joint.  An intramedullary pin was 
in place.  There was good bony union among the fragments.  On 
frontal view, there was a slight lateral bowing at the 
fracture site and on the lateral view, slight posterior 
bowing at the fracture site.  The knee and ankle joints were 
normal.  It was noted that the veteran was status post 
compound fracture of the left tibia with chronic 
osteomyelitis.  A document indicated that the onset of the 
veteran's problem was 1972.  It was reported that he was 
status post open fracture of the tibia with chronic 
osteomyelitis and acute exacerbation.  

Private treatment reports, dated from 1976 to 1978, reflected 
that the veteran continued to seek treatment for 
osteomyelitis of the left tibia.  

A VA record dated in July 1977 indicated that the veteran had 
been transferred from another hospital.  He was initially 
admitted after a fall from a seven-foot guardrail when he was 
hitchhiking.  He hit the lower side of his abdomen and his 
left leg.  He had some abrasions on the left tibial area and 
a tender abdomen.  It was noted that he had a previous 
fracture of the left tibia with chronic osteomyelitis of the 
left anterior fibula.  

A discharge summary from Cincinnati General Hospital 
indicated that the veteran was hospitalized from July 18, 
1977 to August 3, 1977 for chronic osteomyelitis of the left 
tibia, status post foreign body wound over the left tibia, 
entrapment of the superficial peroneal nerve and suture 
abscess of McBirney incision.  His medical history disclosed 
that the veteran had a light pole or telephone hit his left 
leg in 1968 and he sustained a fracture of his left proximal 
tibia.  He underwent an open reduction and internal fixation 
with a plate, but the fracture went to non-union.  In 1970, 
an effort was made to repair the non-union with a Lottes nail 
and bone graft.  Following this, the tibia healed by 
osteomyelitis set in.  In 1976, he was hospitalized with 
draining sinus tracts.  It was recommended that he have his 
Lottes nail removed but he signed out against medical advice.  
He noted drainage from his sinus tracts on and off since 
April 1976.  In the last several months he also noted pins 
and needles and a burning sensation in the top of his left 
foot.  He presented for this hospitalization with a fever and 
a needle stuck in the bone.  He underwent surgery to remove 
the Lottes nail.  

In December 1977, the veteran underwent excision of two 
chronic draining sinuses with a long vertical osteotomy and 
insertion of a J-tube and debridement of the osteomyelitic 
cavity at Cincinnati General Hospital.  

Private records dated from March 1978 to October 1978 reflect 
treatment for the veteran's osteomyelitis.  In an August 1978 
letter, J.H.L., M.D. (Dr. L.), related that he had cared for 
the veteran since April 1978 for chronic osteomyelitis.  Upon 
admission, there was drainage at the shaft of the tibia 
distally.  Dr. L. did not know when the veteran's first 
episode of osteomyelitis was, but it had been quiet for some 
time.  The veteran underwent several surgical procedures from 
April 1978 to July 1978 when he was discharged.  At the time 
of his discharge, his wound was healing well.  He was 
subsequently re-hospitalized with a draining leg and fever; 
however, in August 1978, he left the hospital against medical 
advice.  Nine days later, he was flown back to Bethesda by 
air ambulance because of another accident to the leg.  He was 
treated conservatively but again left the hospital against 
medical advice.  

In January 1980, the veteran underwent an above the knee 
amputation of the left leg.  

In a July 1998 letter, T.G.A., M.D. (Dr. A.), stated that he 
had treated the veteran for his left and right knees.  He 
acknowledged that the veteran had a prior tibiofibular 
fracture prior to his military service.  But he had a normal 
examination and a clean bill of health upon entrance into the 
military.  However, after a fall down the stairs, he 
developed a chronic infection and osteomyelitis of the left 
leg that eventually required amputation.  He stated that, 
with a reasonable degree of medical probability, he believed 
that the veteran's osteomyelitis was aggravated as a result 
of his military training and the fall.  He observed that re-
injury to a previously injured part of the body can aggravate 
a prior infection.  Additionally, under stress, the immune 
system is not responding well and an infection can 
reactivate.  

In an August 2001 memorandum, a VA physician reported that 
the veteran's medical records and file had been fully 
reviewed.  The physician opined that the veteran already had 
evidence of chronic osteomyelitis of the left leg prior to 
joining active service, and pointed to the X-ray findings and 
a record of multiple surgeries starting from 1968 to support 
this assertion.  The veteran had a chronic infection after 
the fracture and the natural course of chronic osteomyelitis, 
i.e., periodic exacerbations, were evident.  The examiner 
found that there was no clinical evidence to establish 
aggravation of the residuals of the fractured left tibia and 
fibula and osteomyelitis in service.  

In a March 2003 letter, C.C. V.G., M.D. (Dr. V.), opined that 
the veteran's osteomyelitis of the left leg was aggravated by 
a fall down a flight of steps while carrying a backpack 
during service and that the in-service fall was the "sole 
proximate cause" of the veteran's post-service amputation of 
the left leg in January 1980.  He reported that he had 
reviewed the veteran's medical records and had treated the 
veteran since September 2002.  

In a May 2004 follow-up to his initial report, a VA examiner 
stated that he again reviewed the veteran's extensive claims 
files.  He again stated that it was not likely that the 
veteran's osteomyelitis and post-service amputation of the 
left leg was etiologically related to his military service, 
including the fall in 1975; and it was not likely that the 
preexisting osteomyelitis was aggravated by his active 
military service other than due to the natural progression of 
the disease.  

The Board finds that service connection for a left leg 
disability, including residuals of a fractured left tibia and 
fibula and osteomyelitis is not warranted.  No defects 
related to the veteran's left leg were noted upon his 
entrance examination other than a six-inch scar.  Therefore, 
the presumption of soundness attaches.  However, the medical 
evidence of record clearly and unmistakably shows that the 
veteran sustained the left tibia and fibula fracture with 
resulting osteomyelitis prior to his entry on active duty.  
X-rays taken shortly after the veteran's entry into service 
showed an old malunion of fractures and private clinical 
records document that the initial injury and resulting 
osteomyelitis occurred years prior to the veteran's period of 
active duty.  Consequently, the Board finds that the 
veteran's fracture of the left tibia and fibula with 
residuals chronic osteomyelitis preexisted his active 
military service.  The issue now becomes whether this 
disability was aggravated by his service.  

As discussed above, the law and regulation have been 
clarified, and VA must now show by clear and unmistakable 
evidence that the veteran's preexisting disability was not 
aggravated by his service.  Here, the service medical records 
show that the veteran fell shortly after his entry onto 
active duty and experienced a recurrence of his 
osteomyelitis.  However, in reviewing the relevant documents, 
the Board finds that there is also clear and unmistakable 
evidence that the veteran's preexisting left leg disability 
was not aggravated by service beyond the normal progression.  
He only experienced a flare-up during service, and hence, 
service connection is not warranted.  See Hunt, supra.  

In reaching this determination, the Board has found the 
opinions provided by a VA orthopedist to be more probative on 
the issue of aggravation than those provided by Dr A. or Dr 
V.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it 
is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another).  In August 2001 and May 2004, after thoroughly 
reviewing the veteran's claims folders, the examiner 
concluded that the veteran's injury and episode of 
osteomyelitis in service represented the natural progression 
of the disease and that his subsequent amputation of the leg 
was not related to his military service, including the fall 
he sustained in 1975.  The physician explained that the x-
rays findings and record of multiple surgeries establishes 
that the veteran had a chronic infection following his 
initial fracture; and that infection was following its 
natural course, i.e., periodic exacerbations, that result 
without significant injuries or causative factors.  Here, the 
veteran did not sustain a significant injury in service.  
Rather, he twisted his leg while coming down a flight of 
stairs.  

In contrast, Dr. A. stated that the veteran developed a 
chronic infection osteomyelitis after the fall down the 
stairs in service.  However, this statement is not supported 
by the contemporaneous medical records.  For example, in 
private records from Cincinnati General Hospital it was 
reported that the veteran sustained his fracture in 1969 and 
subsequently developed an infection.  He underwent placement 
of a Lottes nail and reverse sliding bone graft in 1971, and 
since that time, had recurrent bouts of osteomyelitis.  
Hence, the Board finds that Dr. A.'s opinion lacks probative 
value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects clinical data or 
other rationale to support his opinion).  

Similarly, Dr. V.'s opinion is also not adequately supported 
by the contemporaneous medical records.  Dr. V. states that 
the veteran's osteomyelitis was aggravated by a fall down a 
flight of steps in service, and that the in-service fall was 
the "sole proximate cause" of the veteran's post-service 
amputation of the left leg.  However, Dr. V. does not comment 
on the multiple subsequent injuries the veteran sustained 
after his discharge from service.  For example, in 1977, the 
veteran re-injured the leg when he sustained a fall from a 
seven-foot guardrail while he was hitchhiking.  In 1978, he 
injured the leg again and on two occasions left the hospital 
against medical advice.  Dr. V. does not discuss these 
subsequent injuries, which occurred more closely to the time 
of the amputation.  The veteran injured his leg in 1975 and 
the amputation was not performed until 1980, more than four 
years after his discharge from service.  Hence, the Board 
finds this opinion to be lacking probative value as well.  
See Bloom, supra.  

In finding the opinion of the VA orthopedist more probative 
on the question, the Board also finds that this opinion, in 
conjunction with the contemporaneous medical reports 
constitute clear and unmistakable evidence that the veteran's 
left leg disability was not aggravated by service beyond the 
normal progression.  Consequently, service connection for 
that disability is not warranted.  

The Board notes that the veteran's attorney requested that VA 
obtain another independent medical opinion.  However, here, 
the Board has found the medical opinion provided by VA to be 
adequate to address the medical questions posed in this case.  
Furthermore, in obtaining this opinion, as well as the 
follow-up, VA has met its duty to assist the veteran in the 
development of his claim.  




ORDER

Service connection for a left leg disability, including 
residuals of a fractured left tibia and fibula and 
osteomyelitis, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



